DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/21 has been entered.
Response to Amendments
3.	Applicant's arguments and amendments filed 10/07/21 have been fully considered.
 	The claim interpretation under 112(f) is no longer applied since the amended claims 1, 11 and 16 are overcome the claim interpretation under 112(f).
	The rejection under 112 (a) and 112(b) has been withdrawn since the amended claims 1, 11 and 16 are overcome the rejection under 112 (a) and 112(b).
The rejection under 101 has been withdrawn since applicant’s arguments are persuasive.
The rejection under 103 has been maintained since applicant’s arguments and amendments are not persuasive and are not overcome the rejection under 103.
Response to Arguments
4.	Applicant’s argument regarding the rejection under 101 are not persuasive.
 Applicant argues the combination of Gruber and Deen does not meet the claimed limitation. 
Applicant argues Gruber dose not directed to fulfilling user requests that seek an informational answer or performance of a task relating to building management. However, examiner disagrees since 
  Please note the claim language “the space of the building” is not specific enough to interpreted “building management” or “building automation”, given a broader interpretation it is simply the  size, location of the building (in Gruber’s case it is a restaurant).   
Furthermore, applicant argues that Deen does not aggregate user feedback data from a plurality of users or provide a map comprising indications of the user feedback data associated with a representation of the one or more spaces of the building. However, examiner disagrees since Deen discloses in Fig. 7, Fig. 5, [0045]-[0052], , list of the map of the interior model of the house to the user, first floor, second floor, and navigate from room to room in the automated home 200).
For this reason the rejection under 103 has been maintained.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobi et al.  (US 2012/0310602).
Regarding claims 1, 11 and 16, Jacobi discloses providing geolocation-based building management in a crowdsourcing platform ([0045], the method comprising: 
receiving, by a server system(a server 902)  of the crowdsourcing platform ([0027]-[0028], [0047], [0050], [0054], The data storage devices 906 may include different devices or databases storing, for example, information about a building model in model data storage 906c, building maintenance data in CMMS data storage 906b, and other information in data storage 906a, from a plurality of user devices ([0051], a user interface device 910), user feedback data related to one or more spaces of a building (Fig. 7, Fig. 5, [0060],  the mobile device of FIG. 5, transmits a request to display an environment at location X to a server 1106. A user of the client device 1108 may request information about the component of the building, For example, a maintenance request for component entered by the user of the client device 1108); 
processing the user feedback data processes user request (element 710a of Fig. 7) the server system (server 902) using one or more of Natural Language Processing (element 710e of  Fig. 7) or computer vision (element 704 of Fig. 7); and 
determining, by the server system, based on the processing, one or more of a type of user feedback or a space of the one or more spaces associated with the user feedback data (Fig. 9, Fig. 8,  [0047], [0049], [0059], [0060], the application server fulfills requests from the user interface device 910 by accessing a database through the storage controller 904) based on the interior map model of the building (Fig. 2, Fig. 5, Fig. 13, [0031], [0032], the interactive user display may display information from the model data). 
Regarding claim 2, Jacobi discloses associating the type of user feedback with the one or more spaces (Fig. 7, user enter request regarding the building component).  

Regarding claim 4, Jacobi discloses wherein the action comprises categorizing the type of user feedback and identifying one or more appropriate maintenance technicians based on skill set aligned with the type of user feedback ([0031], [0036],[0047],  a table stored to correlate identifiers between the model data and the maintenance information, The forms may allow a user, such as a maintenance technician, to enter a work order request through a form illustrated in FIG. 7 or to receive notification of a maintenance assignment).
Regarding claim 5, Jacobi discloses the user feedback data comprises image data (Fig. 2-5, the model of the building). 
Regarding claim 6, Jacobi discloses the processing comprises applying image processing to identify one or more of a specific location or a user's mood or disposition ([0034]-[0036], [0044],  Fig. 2-5, the adapter 614 is coupled to a camera, which may take pictures of a user's surrounding and determine the user's location to allow display of an appropriate environment from a model).
Regarding claim 7, Jacobi discloses receiving, from the plurality of user devices, GPS data (Abstract, The display may interact with location sensing devices, such as GPS, in the mobile device to automatically display model data near the user's location).  
Regarding claim 8, Jacobi discloses identifying one or more spaces of the building associated with the user feedback data using the GPS data (Fig. 8, a component near user location has schedule maintenance). 
Regarding claim 9, Jacobi discloses adjusting a determined location of the user feedback data based on the processed user feedback data (Fig. 8, the user's location may be determined and the model for the user's location displayed).

Regarding claim 12, Jacobi discloses the user feedback data comprises at least one of comfort data ([0045], [0054], altering temperature and/or humidity settings in a building), maintenance request data (Abstract, [0074], ),  or positive feedback data.
Regarding claim 13, Jacobi discloses the map is provided to a manager's device ([0047] A user may interact with the model information through forms on the displays illustrated in FIG. 2, FIG. 3, FIG. 4 and FIG. 5. According to one embodiment, the displays are shown on the mobile device 500 of FIG. 5. The forms may allow a user, such as a maintenance technician, to enter a work order request through a form illustrated in FIG. 7 or to receive notification of a maintenance assignment through a form illustrated in FIG. 8. FIG. 7 is a block diagram illustrating an exemplary display for scheduling maintenance of a component in a building management information system according to one embodiment. A display 700 may include a building view 70).
Regarding claims 14 and 18, Jacobi discloses the map is adjusted to reflect changes in the user feedback data over time ([0034], a user may navigate through the building view 204 by clicking and dragging within the building view 204. After navigating to a particular floor the building view 204 may be updated as shown in FIG. 3).
Regarding claims 15 and 19, Jacobi discloses the model is based on at least of a LIDAR scan, a 2-D floor plan, or a 3-D building model ([0031], a three-dimensional (3D) model may be presented to a user having a similar appearance to the building).
Regarding claim 17, Jacobi the map associates the user feedback data with the one or more spaces of the building using a model of an interior of the building (Fig. 2-5, display the interior model of the building).
.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1	Claims 1-3, 5-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 2013/0304758) in view of Deen (US 2006/0142880).
Regarding claims 1, 11 and 16, Gruber discloses a method for providing geolocation-based building management (navigation system 120) in a crowdsourcing platform (crowd sourcing module 342) the method comprising: 
receiving, by a server system (server system 108) of the crowdsourcing platform (crowd sourcing module 342), from a plurality of user devices, user feedback data related to one or more spaces of a building ([Fig. 1, Fig. 7, abstract, [0038], [0100], the server communicate with a plurality user device 102 and the user device 102 send a request to the server 108 and the user requests received by the server);
processing the user feedback data by the server system using one or more of Natural Language Processing (Fig. 3A. element 332, natural language processing module, received from the speech-to-text processing module 330)  or audio (audio system 225)  or computer vision (element 220, cameras 
 determining, by the server system, based on the processing, one or more of a type of user feedback or a space of the one or more spaces associated with the user feedback data (Fig. 3b, Fig. 7, [100], [0127]-[0128],[0152],  determine, generate and provide the responses to the user based on processed user input).
Gruber does not specifically discloses the user feedback is one of more of the space in the building and map a model of the interior of the building 
However, Deen discloses aggregating the user feedback data by the server system and associating the user feedback data with the one or more spaces of the building by the server system based on a model of an interior of the building (Fig. 3-7, [0041], Abstract, collect user input from your device 240 at home automation system, server, and navigated through the house based on the user request); a map based on the model to one or more user devices the map comprising indications of the user feedback data associated with a representation of the one or more spaces of the building (Fig. 7, [0045], list of the map of the interior model of the house to the user, first floor, second floor, and navigate from room to room in the automated home 200).
Gruber and Deen are analogous art because they are from the same field of endeavor. They all relate to Building management system.
Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Gruber and incorporating building automation control, as taught by Deen.

Regarding claim 2, Gruber discloses associating the types of user feedback with the one or more spaces ([0152], [0164], the queries that are generated for a user request is related to or matches to the user request, for example, adjusting thermostat, size of the restaurant).  
Regarding claim 3, Gruber discloses taking an action based on the type of user feedback [0070], [0096], performs actions based on the inferred user intent or fulfill the user's request either by providing information or by performing tasks according to the user's request). 
Regarding claim 5, Gruber discloses the user feedback data comprises image data ([0047], [0052], [0054], A camera subsystem 220 and an optical sensor 222 are utilized to facilitate camera functions, such as taking photographs and recording video clips).
 Regarding claim 6, Gruber discloses the processing comprises applying image processing ([088] dialogue flow processing module 334 process the visual output) to identify one or more of a specific location or a user's mood or disposition ([0036], [0054], using a camera subsystem and navigation application determine the images or videos of the surrounding environment and the locations). 
Regarding claim 7, Gruber discloses receiving, from the plurality of user devices, GPS data ([0040], [0046], [0050], the user device included a navigation device  which provided the navigation data).
Regarding claim 8, Deen discloses identifying one or more spaces of the building associated with the user feedback using the GPS data ([0027], [0050], claim 6, Fig. 3, Fig. 7, User 318 is navigation in the chat session enables a virtual walk through of a home is provided to go to particular locations in the automated home 200).

  	Regarding claims 10, Deen discloses the adjusting a determined location comprises adjusting output of a climate control system ([0016], adjust the thermostat 114 and HVAC)). 
Regarding claim 12, Deen discloses the user feedback data comprises at least one comfort data, maintenance request data, and positive feedback data ([0050], User 318 (FIG. 3) is thus able to go to particular locations in the automated home 200 to both monitor objects as well as operate or adjust them (for example, turning on a dishwasher, adjusting the temperature on a thermostat, checking that a door is closed, etc.).
Regarding claim 13, Deen discloses the map is provided to a manager's device ([0045], [0050], [0055], navigate of the interior of the house is provided to the user to manage the automated devices).  
Regarding claims 14, Deen discloses the map is adjusted to reflect changes in the feedback data over time (Fig. 5 and 7,  the map is showing based on the user request, when the user input new request  the map will modified). 
Regarding claims 17, Deen discloses the map associates the user feedback data with the one or more spaces of the building using a model of an interior of the building (Fig. 7, [0045], list of the map of the interior model of the house to the user, first floor, second floor, and navigate from room to room in the automated home 200).
Regarding claims 18, Deen discloses the map is adjusted to reflect changes in the feedback data over time (Fig. 5 and 7,  the map is showing based on the user request, when the user input new request  the map will modified). 
 

6.2	Claims 4, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 2013/0304758) in view of Deen (US 2006/0142880) further in view of Thomas (US 2007/0219645).
Regarding claim 4, Gruber and Deen disclose the limitation of claims 1 and 3, furthermore,  Gruber discloses the action comprises categorizing the type of user feedback  ([0145], generated for a user request matched with several different domains of knowledge) and  Gruber discloses  (0044], using the crowd sourcing functionality gather information from third party information sources and use the crowd sourced information to facilitate user request fulfillment. However, Gruber and Deen fail to specifically disclose identifying one or more appropriate maintenance technicians based on skill set aligned with the type of user feedback. 
However, Thomas discloses the building control processor 44 may determine the status of building 126 by reviewing the data from all of the BCDs within building 126 and by using artificial intelligence algorithms, assess the state of building 126. For example, if building control processor 44 determined that the problem was a faulty BCD, a repairman icon may be shown outside the building, thus enabling the user to contact a repairman.
Regarding claims 15 and 19, Gruber and Deen discloses the limitation of claim 11, but fail to disclose the model is based on one or more of a LIDAR scan, a 2-D floor plan, and a 3-D building model.
However, Thomas discloses (Abstract, [0054], the model is displayed in a 3-D format,  3-D rendering format or a 2-D model although the images provided to the display may be presented with a 3-D perspective, i.e., a 3-D rendering for a 2-D display or viewing). 

Therefore, at the time the application was filed, it would have been obvious to a person of ordinary skill in the art to modify the above method/system, as taught by Gruber and Deen and incorporating building automation control, as taught by Thomas.
One of ordinary skill in the art at the time the application was filed could have been motivated to do this modification in order to maximize the efficiency, minimize energy cost and protect the home automation devices by using a real time sensor to adjust the parameter based user feedback. 

Citation Pertinent prior art
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park related to a system for processing user input received at a graphical user interface to configure a building device includes a processor and a first memory unit communicably coupled to the processor.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119